Citation Nr: 1038852	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-37 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 60 percent for 
residuals of a right total knee replacement.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to an effective date prior to July 18, 2005 
for a 30 percent rating for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from February 1966 to 
January 1968.  He also had a period of active duty for training 
in the Air National Guard from June 11, 1994 to June 25, 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2005, February 
2007 and July 2007 issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  By rating 
decision dated in December 2005, pertinent to the Veteran's 
service-connected arthritis of the left knee, the RO granted 
entitlement to a temporary total evaluation based on surgical or 
other treatment necessitating convalescence, from July 18, 2005 
to August 31, 2006; an evaluation of 30 percent was assigned from 
September 1, 2006.  The Veteran perfected an appeal as to the 
effective date of the award for the 30 percent evaluation.  By 
rating decision dated in February 2007 the RO denied the 
Veteran's claim of entitlement to a TDIU.  In a July 2007 rating 
decision, the RO continued a 30 percent evaluation for the 
service-connected residuals of a right total knee replacement.  
The Veteran perfected an appeal as to this matter.  Prior to 
certifying the appeal to the Board, the RO issued a rating 
decision in April 2009 and granted an increased evaluation to 60 
percent for residuals of a right total knee replacement, 
effective from March 19, 2007.  However, as the increase to 60 
percent during the pendency of this appeal does not represent a 
total grant of benefit sought on appeal, the claim for increase 
remains in controversy.  See AB v. Brown, 6 Vet. App. 35 (1993) 

FINDINGS OF FACT

1.  The Veteran's residuals of a right total knee replacement are 
manifested by chronic residuals consisting of severe painful 
motion or weakness in the right knee.

2.  Under current law and regulations the maximum schedular 
rating for a knee replacement (prosthesis) more than one year 
after implantation is 60 percent and the rating for an amputation 
at the level of the lower 1/3rd of the thigh is 60 percent.

3.  The Veteran's combined disability evaluation is 80 percent.

4.  Affording the Veteran the benefit of the doubt, the evidence 
supports a finding that he is precluded from substantially 
gainful employment as a result of his service-connected 
disabilities. 

5.  The Veteran's left knee disability was assigned a schedular 
total rating for one year for convalescence following a left knee 
replacement effective from July 18, 2005 to August 31, 2006 with 
a 30 percent disability rating assigned effective September 1, 
2006; it is not factually ascertainable that the increase in 
disability to a 30 percent rating occurred prior to July 18, 
2005.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 60 percent for 
residuals of a right total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.68, 4.71a, Diagnostic Codes 5055, 5256, 5661, 5262 (2010).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010). 

3.  The criteria for an effective date prior to July 18, 2005 for 
the grant of a 30 percent rating for arthritis of the left knee 
have not been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.400 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in March 2007, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran 
of information and evidence necessary to substantiate the claim 
for an increased evaluation, information and evidence that VA 
would seek to provide, and information and evidence that the 
Veteran was expected to provide.  The March 2007 correspondence 
also notified the Veteran of how VA determines disability ratings 
and effective dates.

VA has done everything reasonably possible to assist the Veteran 
with respect to his increased rating claim for benefits in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
All identified and available treatment records have been secured. 
The Veteran has been medically evaluated in conjunction with his 
claim.  The duties to notify and assist have been met.

The Veteran's claim of entitlement to TDIU is being granted 
herein.  As such, the Board finds that further assistance is 
unnecessary to aid the Veteran in substantiating his claim for a 
TDIU.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

II.  Increased Evaluation -Residuals of Right Total Knee 
Replacement

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
however the Board must consider whether a staged rating is 
warranted for any part of the period under consideration.  
Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 
Vet. App. 505 (2008).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See, in general,  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Following the prosthetic replacement of a knee joint, a 100 
percent rating will be assigned for one year.  Thereafter, a 60 
percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the affected 
extremity.  With intermediate degrees of residual weakness, pain 
or limitation of motion, rate by analogy to Diagnostic Codes 
(DCs) 5256, 5261, or 5262, with a minimum rating of 30 percent.  
38 C.F.R. § 4.71a, DC 5055.

38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant 
provisions.  Specifically, DC 5256, which governs ankylosis of 
the knee, permits a 30 percent rating for ankylosis at a 
favorable angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, while a Veteran will garner a 40 percent 
rating with flexion between 10 and 20 degrees.  38 C.F.R. § 
4.71a, DC 5256. With flexion between 20 degrees and 45 degrees, a 
50 percent rating is warranted, and with knee ankylosis that is 
extremely unfavorable, and flexion at an angle of 45 degrees, the 
maximum 60 percent evaluation is assignable. 38 C.F.R. § 4.71a, 
DC 5256.

Limitation of flexion of the knee warrants the maximum rating of 
30 percent if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  Limitation of extension of the knee warrants 30 
percent for limitation to 20 degrees, 40 percent for extension 
limited to 30 degrees, and a maximum of 50 percent for a 
limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  VA 
General Counsel has held that separate ratings under 38 C.F.R. § 
4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 
(limitation of extension of the leg) may be assigned for 
disability of the same joint. VAOGCPREC 9-2004 (September 17, 
2004).  Under DC 5262, impairment of the tibia and fibula 
characterized by malunion with marked knee or ankle disability 
warrants a 30 percent rating; a maximum rating of 40 percent is 
warranted when impairment of the tibia and fibula is manifested 
by nonunion with loose motion, requiring a brace.  38 C.F.R. § 
4.71a, DC 5262.

The Veteran underwent a right total knee replacement in November 
2003 after which the RO rated the Veteran's right knee disability 
under 38 U.S.C.A. § 4.71a, DC 5055 [Knee replacement 
(prosthesis)].  The Board finds that DC 5055 is the most 
appropriate diagnostic code and will apply it to the Veteran's 
disability.

The Veteran was granted a 30 percent disability rating effective 
January 1, 2005 under DC 5055 following provision of a 100 
percent disability rating for a period of more than one year 
(November 10, 2003 through December 31, 2004), after his 
prosthetic replacement of the right knee.  In March 2007 he filed 
a claim essentially asserting that his service-connected right 
knee disability requires a higher disability rating.  By rating 
decision dated in April 2009, the RO assigned a 60 percent 
evaluation for residuals of a right total knee replacement under 
DC 5055, effective from March 19, 2007, which is the date the RO 
received the Veteran's claim for an increase.  

As noted above, a 60 percent evaluation is assigned whenever 
there are chronic residuals consisting of severe painful motion 
or weakness in the affected extremity.  A higher evaluation of 
100 percent is only warranted for a thirteen-month period 
following prosthetic replacement of the knee joint.  In this case 
the Veteran was assigned 100 percent for convalescence following 
his total knee replacement.  60 percent is the highest award 
possible for any residuals of the total knee replacement.  As the 
Veteran is already in receipt of the maximum benefit allowed 
under DC 5055 an increased evaluation under that diagnostic code 
is not for application.

The Board notes that since the Veteran is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether an increased in the disability evaluation is warranted 
under 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. 202.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In addition, the Veteran's right total knee replacement is 
located in the lower 1/3rd of the Veteran's thighs.  The 
"amputation rule," set forth at 38 C.F.R. § 4.68, provides that 
the combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at that elective level, were 
amputation to be performed.  The regulation elaborates that, for 
example, the combined evaluations for disabilities below the knee 
shall not exceed the 40 percent evaluation under DC 5165.  This 
40 percent rating may be further combined for disabilities above 
the knee but not to exceed the above the knee amputation elective 
level.  See 38 C.F.R. § 4.68.  As the disabilities of the right 
knee rated in this appeal involve the lower 1/3rd of the 
Veteran's thigh, the rating may not exceed 60 percent for the 
knee.  See 38 C.F.R. § 4.71a, DC 5162 (amputation of the middle 
or lower third of the thigh warrants a disability rating of 60 
percent).  Thus, pursuant the amputation rule, the assignment of 
a 60 percent evaluation for residuals of total right knee 
replacement is the maximum schedular rating available for that 
disability.

The Board has considered whether this case should be referred to 
the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the Veteran's service-
connected residuals of a right total knee replacement.  The 
governing norm in such exceptional cases is: a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board notes that there is no evidence in the claims folder of 
frequent periods of hospitalization for the right knee total 
replacement for the rating period on appeal.  Additionally, there 
is nothing to show that this problem has created marked 
interference with employment in excess of what is contemplated in 
the 60 percent schedular evaluation so as to render impractical 
the schedular rating criteria.  Rather, the symptoms alleged by 
the Veteran are those contained specifically in DC 5055-chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  The examiner who conducted the January 2007 
compensation examination opined that the Veteran would be capable 
of being employed in a light duty to sedentary occupation with 
restrictions for standing, squatting or kneeling.  The Board 
finds no exceptional or unusual circumstances, beyond what is 
already contemplated in a very substantial 60 percent schedular 
disability rating that would warrant extraschedular 
consideration.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Thun v. 
Peake, 22 Vet. App. 111 (2008).

Moreover, the record does not support the assignment of different 
percentage evaluations during the time period on appeal.  There 
were no distinct periods of time during which the Veteran's 
disability varied in severity.  Accordingly he is not entitled to 
receive a "staged" rating.  See Hart, 21 Vet. App. 505.

As the preponderance of the evidence is against the claim for an 
evaluation greater than 60 percent for residuals of a right total 
knee replacement, the benefit of the doubt doctrine is not for 
application in resolving this aspect of the Veteran's appeal.  
See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

III.  TDIU

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  To meet the requirement of "one 60 percent disability" 
or "one 40 percent disability," the following will be considered  
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) disabilities 
affecting a single body system; (4) multiple injuries incurred in 
action; and (5) multiple disabilities incurred as a prisoner of 
war.  Id.  In addition to the foregoing, there must be evidence 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment is 
not considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the procedures 
set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Based on this record and evidence, it is clear that the Veteran 
meets the percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  The Veteran is rated 60 
percent disabled for residuals of a right total knee replacement 
and 30 percent for arthritis of the left knee.  These are his 
only service-connected disabilities.  The Veteran's combined 
rating is 80 percent.  See 38 C.F.R. § 4.25 (2010).

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected knee disabilities.  The Board does in fact find that 
the Veteran's bilateral knee disabilities render him unable to 
obtain or maintain substantially gainful employment.  

The record shows that the Veteran was a fire fighter for twenty-
eight years, from 1968 to 1996; and from 1978 to 2002 he held the 
position of fire chief in the Air National Guard.  In his 
application for a TDIU the Veteran indicated that he completed 
three years of high school and had no other education and 
training before he became too disabled to work in October 2002.  
He also indicated on the application that his bilateral total 
knee replacement prevents him from securing or following any 
substantially gainful occupation. 

VA examiner in January 2007 rendered a clinical impression of 
bilateral total knee arthroplasties with mild loss of range of 
motion, with the right being mildly painful.  X-ray impressions 
revealed right and left total knee arthroplasty, in satisfactory 
positions.  On examination, active range of motion of the right 
knee was minus 5 degrees extension to zero and flexion from 5 to 
80 degrees with complaints of mediolateral compartment pain.  The 
left knee demonstrated active range of motion on extension of 
minus 10 degrees to zero and flexion from 10 to 90 degrees 
without significant pain.  The examiner commented that treadmill 
testing had to be discontinued after 45 seconds as the Veteran's 
mild antalgic gait increased to moderate for his right lower 
extremity service-connected right knee.  Re-examination of the 
Veteran's knees did not demonstrate any swelling or further loss 
of range of motion.  The examiner further commented that at the 
present time the Veteran's bilateral total knee arthroplasties 
would give him difficulty with standing for protracted periods of 
time and walking long distances.  He also noted that the Veteran 
would be rated as a limited community ambulatory without the aid 
of an orthopedic assistive device as directly related to his 
service-connected right knee.  He stated that the Veteran's 
bilateral total knee arthroplasties would also prevent squatting, 
or kneeling.  However, the examiner opined that based on the 
Veteran's history and review of his claims folder and on the 
examination performed, his bilateral total knee replacements are 
not a source for individual unemployability.  He further opined 
that the Veteran would be capable of being employed in a light 
duty to sedentary occupation with restrictions for standing, 
squatting or kneeling based upon description of occupational 
titles.

VA examination in March 2007 diagnosed the Veteran with residuals 
of a right total knee replacement.  On physical examination the 
Veteran had active flexion of zero to 70 degrees with pain 
beginning at 60 degrees and ending at 70 degrees.  Passive 
flexion was from zero to 110 degrees with pain beginning at 60 
degrees and ending at 110 degrees.  No additional limitation on 
repetitive use was noted.  Active and passive extension was to 
zero degrees.  It was noted that the Veteran always uses a knee 
brace and cane.  He is unable to stand for more than a few 
minutes.  He can walk one to two blocks and afterwards the pain 
increases.  His joint symptoms include giving way, stiffness, 
pain and weekly locking episodes.  The Veteran reported that he 
remains sedentary with flare-ups for one to two days for which he 
takes medications, uses a hot tub and rests.

In a private physician's medical progress report dated in August 
2008, it was noted that the Veteran had been seen eighteen times 
in a six-week period.  The Veteran complained of still having 
pain in his right knee with symptoms made worse by activity.  It 
was noted that the Veteran had responded poorly to therapeutic 
intervention.  His primary limitations were squatting, kneeling 
and ambulating for long distances.  

An award letter from the Social Security Administration reflects 
that the Veteran was found to be disabled from employment 
effective January 2005.  The Veteran has reported that this 
determination was based in large part on his service-connected 
disabilities.  

As the Veteran was employed as a fire fighter for a substantial 
number of years and reported completing only three years of high 
schooling with no additional occupational training, other than 
fire fighting, the Board finds that he is precluded, by reason of 
his service connected disabilities, from obtaining or maintaining 
"substantially gainful employment" consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Thus, based 
on the sum of this evidence, the Board finds that a total 
evaluation based on individual unemployability due to the 
Veteran's service-connected bilateral knee disabilities is 
warranted.  The Veteran's claim for a TDIU is granted. 

IV.  Earlier Effective Date

The Veteran essentially contends that his left knee disability 
was more disabling than 10 percent prior to his knee replacement 
surgery in July 2005.  Consequently, the Board has considered 
whether an earlier effective date is warranted for the grant of a 
30 percent evaluation for his service-connected postoperative 
residuals claimed as arthritis of the left knee.  The increased 
30 percent evaluation was granted in a December 2005 rating 
decision, effective September 1, 2006.  The Veteran contends that 
he should have started receiving increased compensation from 
January 11, 2005, the date VA received his claim for an increased 
rating greater than 10 percent for arthritis of the left knee.  
The Board notes that the December 2005 rating decision also 
assigned a temporary total evaluation based on surgical or other 
treatment necessitating convalescence following surgery of the 
Veteran's left knee that necessitated convalescence.  The 
schedular total rating was for one year following the left knee 
surgery, effective from July 18, 2005 to August 31, 2006. 

Applicable law and regulations concerning effective dates state 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance or a claim for increase will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(a).  In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the date 
of claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective the 
date of claim.  If the increase occurred after the date of claim, 
the effective date is the date of increase.  38 U.S.C.A. §  
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R.  
§ 3.400(o); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

The Veteran's current 30 percent rating for his right knee 
condition was assigned effective September 1, 2006, the first day 
of the month following his schedular total rating for a period of 
convalescence which began on July 18, 2005.  Therefore, an  
earlier effective date for the current 30 percent rating is only 
possible for the period prior to July 18, 2005.  In order to 
warrant an effective date of July 18, 2005 or earlier, it must be 
factually ascertainable that the Veteran's left knee disability 
increased to the severity contemplated by a 30 percent evaluation 
prior to July 18, 2005.  38 C.F.R. § 3.400(o).  

The Veteran's 30 percent disability rating was assigned under DC 
5055 pertaining to knee replacements.  This diagnostic code 
applies only when there has been knee replacement surgery.  In 
this case, the Veteran's left knee was replaced on July 18, 2005; 
therefore, rating his left knee disability under DC 5055 prior to 
the implantation of his knee prosthesis is not possible.  Prior 
to the July 18, 2005 knee surgery, the Veteran was service-
connected for arthritis of the left knee with a 10 percent 
disability rating under DC 5010.  Accordingly, the Board will 
determine whether the Veteran's left knee disability increased to 
the severity contemplated by a 30 percent rating under 5010 and 
the other criteria for rating the knee.  

The evidence of record pertaining to the severity of the 
Veteran's left knee dating prior to July 18, 2005 (including 
consideration of evidence one year prior to January 11, 2005, the 
date of the claim for increase) and pertinent to this claim is 
limited to VA and private medical reports dated in 2004 and 2005.  
In a March 2004 VA Medical Center (VAMC) progress note, the 
Veteran's assessment, in pertinent part, was osteoarthritis with 
pain.  In a private medical evaluation report by Dr. N.L. dated 
in April 2004, examination of the musculoskeletal revealed 
findings of no muscle weakness or swollen joints.  A private 
orthopedic examination progress note dated in September 2004 
shows the Veteran walked well with a little balance dysfunction 
when he first stood up.  Both knees were zero to 120 degrees.  X-
ray revealed a bilateral knee stock, and bone stock in good 
position, and left knee with end-stage varus arthritis.  The 
impression was left knee end-stage arthritis.  

A February 2005 VAMC progress note provided an assessment of 
arthritis, currently stable on Paroxicam, requesting left knee 
brace which was requested through the prosthetics department.  At 
a VA outpatient clinic visit in April 2005 the Veteran complained 
of bilateral burning pain and mild weakness in the thighs and 
calves, left greater than right, intermittently for two months.  
He described numbness in his left anterior thigh after walking 
approximately 100 yards and increased burning sensation in his 
posterior thighs.  Following examination the assessment was 
osteoarthritis.  In VA outpatient clinical records dated in July 
2005 the Veteran presented "to establish care with VA 
clinic[.]"  He complained of bilateral knee pain and reported a 
history of a right knee replacement in November 2003 and that he 
was scheduled to have a left knee replacement July 18, 2005.  On 
musculoskeletal examination the Veteran's gait was coordinated 
and smooth, there was no misalignment, defect, or deformity of 
joints, bones or muscles.  Joints were within full range of 
motion with no pain or contractures.  There was no muscle atrophy 
or weakness.  

DC 5010 (traumatic arthritis) directs that arthritis be rated 
under DC 5003 (degenerative arthritis), which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5010 (2010).  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010 (2010).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint groups 
with occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1 (2010).  A 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and rating a knee 
disability under both of these codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2010). VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, a separate rating must be based on 
additional compensable disability.  In this case instability of 
the left knee was not shown during the period in question.  38 
C.F.R. § 4.71a, DC 5257.  

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with injury to the leg. VAOPGCPREC 9-
04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In this case, 
the evidence does not show that the Veteran has any degree of 
compensable range of motion measurements with respect to his left 
knee disability for the period in question.  The September 2004 
medical report noted both knees were zero to 120 degrees; the 
July 2005 VA outpatient note showed full range of motion with no 
pain.  Thus, the evidence does not establish the presence of 
compensable limitation of motion of the left knee and a 10 
percent rating for arthritis was warranted for the period prior 
to July 18, 2005.

The Board has even considered 38 C.F.R. §§ 4.40 and 4.45, which 
addresses the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. 
App. at 206-07.  The Board finds that a separate 10 percent 
disability rating under DC 5003-5261 for the period in question 
for range of motion loss for pain, excess fatigability, decreased 
functional ability, etc. is not warranted. 

Other ratings are also possible for knee disabilities manifested 
by ankylosis, impairment of the tibia and fibula, and dislocated 
semilunar cartilage with frequent episodes of "locking," pain,  
and effusion.  38 C.F.R. § 4.71a, DC 5258.  In this case, there 
is no objective medical evidence that the Veteran experienced 
periods of effusion, dislocated semilunar cartilage, or locking 
of the knee.  There is also no evidence of ankylosis of the left 
knee or impairment of the tibia and fibula.  Therefore, rating 
the Veteran's left knee under DCs 5256, 5258, or 5262 prior to 
July 18, 2005 is not appropriate.

For the period prior to July 18, 2005, the Veteran's left knee 
disability was appropriately rated 10 percent disabling for 
arthritis.  Therefore, for the period prior to July 18, 2005, the 
Veteran's left knee disability did not demonstrate sufficient 
disability to warrant a 30 percent rating under any of the 
criteria for rating the knee.  In fact, it was not until 
September 1, 2006, the first day of the month following his 
schedular total rating for a period of convalescence, that the 
Veteran's left knee demonstrated symptomatology of sufficient 
severity to warrant a 30 percent evaluation under any diagnostic 
code for rating the knee. 

As noted above, if it is factually ascertainable that an increase 
in disability occurred after the date of claim, the effective 
date is the date of increase, as it is in this case.  See 38 
U.S.C.A. § 5110(b)(2); see also Harper, 10 Vet. App. 125; 38 
C.F.R. § 3.400(o);  VAOPGCPREC 12-98 (1998).  The Veteran's claim 
for an increased rating was received by VA on January 11, 2005.  
As his disability did not increase to the severity contemplated 
by a 30 percent rating until after that date, September 1, 2006, 
the current effective date of September 1, 2006, is the earliest 
that may be assigned.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the assignment of an earlier effective 
date for the award of a 30 percent evaluation for arthritis of 
the left knee.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 49. 



ORDER

Entitlement to an evaluation greater than 60 percent for 
residuals of right total knee replacement is denied.

Entitlement to a TDIU is granted. 

Entitlement to an effective date earlier than July 18, 2005 for 
the award of a 30 percent rating for arthritis of the left knee 
is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


